Conford, P. J. A. D.
(temporarily assigned), concurring and dissenting. I concur in the Court’s determination to the extent that it disapproves the determination of the Appellate Division that the Commissioner of Transportation may disregard local zoning regulations in passing upon an application for a license for a heliport. I dissent to the extent that the Court’s determination stops short of holding that a private heliport may not be created at a site prohibited by a valid local zoning ordinance.
I am impressed by the Court’s demonstration of the intent of the Legislature, manifested in several statutes, to vest general control over the location of aeronautical facilities in municipalities through the exercise of the zoning power, maj. op. (pp. 452-453). In view thereof, it would require compelling' evidence to justify a conclusion that the Legislature intended, by the Aviation Act of 1938, to permit the administrator of the regulatory plan created thereby to impose upon a municipality a heliport prohibited by a valid zoning ordinance. I find no such evidence in that statute. Supervision over “the establishment, location, maintenance, operation * * *” etc. of airports, heliports and helistops, N. J. 8. A. 6:1-29; 27:lA-5, imports to me that,in relation to the location of such a facility, the Commissioner has authority to prohibit or regulate a location which is unsafe or otherwise functionally unsuited from an aeronautical or avigational viewpoint. I find in the act no support for the concept that the Commissioner was authorized to direct the creation of a private heliport at any given site, upon an application for a license therefor, notwithstanding a valid local prohibitory zoning ordinance.
The validity of the Hawthorne zoning ordinance (aside from the rejected preemption contention) has not been challenged herein and must therefore be assumed for purposes of this case. Any zoning ordinance of this nature must of course be reasonable, and variances are legally available upon proper showings. But on the record of the *458present ease the Hawthorne ordinance is an absolute bar to plaintiffs proposed use.
For affirmance as modified — Justices Sullivan, P ashman, Clifford, Schreiber and Handler — 5.
Dissenting in part — Judge Conford — 1.